Citation Nr: 1046688	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  08-14 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Propriety of severance of service connection for 
radiculopathy of the left leg associated with low back muscle 
strain and lumbar spine disc disease at L4-L5, status post lumbar 
laminectomy, from December 1, 2007.

2.  Propriety of the reduction in the evaluation of left lower 
extremity radiculopathy associated with low back muscle strain 
and lumbar spine disc disease at L4-L5, status post lumbar 
laminectomy, from 20 percent to 10 percent disabling, from 
December 1, 2007.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to February 
2004.  

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the North Little Rock, 
Arkansas, VA Regional Office (RO).  

In connection with her appeal, the Veteran testified before the 
undersigned Veterans Law Judge in Washington, D.C., via 
videoconference in October 2010.  A transcript of the hearing has 
been associated with the claims file.  


FINDINGS OF FACT

1.  The grant of service connection for radiculopathy of the left 
lower leg associated with the service-connected low back muscle 
strain and lumbar spine disc disease at L4-L5, status post lumbar 
laminectomy constituted pyramiding as the objective findings 
established a single neurologic impairment in the left lower 
extremity associated with service-connected low back muscle 
strain and lumbar spine disc disease at L4-L5, status post lumbar 
laminectomy and was, thus, clearly and unmistakably erroneous.  

2.  The competent evidence at the time of the September 2007 
rating decision did not demonstrate improvement in the Veteran's 
service-connected radiculopathy of the left lower extremity.  




CONCLUSIONS OF LAW

1.  The grant of service connection for radiculopathy of the 
lower left leg associated with low back muscle strain and lumbar 
spine disc disease at L4-L5, status post lumbar laminectomy, was 
clearly and unmistakably erroneous and severance thereof was 
proper.  38 U.S.C.A. §§ 1110, 5103A (West 2002 and Supp. 2009); 
38 C.F.R. §§ 3.102, 3.105(d), 3.159, 3.303 (2010).

2.  Restoration of the 20 percent disability evaluation for 
radiculopathy of the left lower extremity associated with low 
back muscle strain and lumbar spine disc disease at L4-L5, status 
post lumbar laminectomy, is warranted.  38 U.S.C.A. §§ 1155 (West 
2002); 38 C.F.R. § 3.344 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must request that the claimant 
provide any evidence in his possession that pertains to the claim 
based upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, any 
error related to this element is harmless.  However, although 
this notice is no longer required, the Board notes that the 
Veteran was aware that it was ultimately his responsibility to 
give VA any evidence pertaining to the claims.  The May 2007 and 
January 2008 letters told him to provide any relevant evidence in 
his possession and notified of the proposed severance.  See 
Pelegrini, 18 Vet. App. at 120.  

In any event, the Board finds that any deficiency in the notice 
to the claimant or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) notice 
had been provided to the claimant, the Court found that the 
evidence established that the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claim, and 
found that the error was harmless, as the Board has done in this 
case).  

If any notice deficiency is present in this case, the Board finds 
that the presumption of prejudice on VA's part has been rebutted 
by the following: (1) based on the communications sent to the 
claimant over the course of this appeal, the claimant clearly has 
actual knowledge of the evidence the claimant is required to 
submit in this case; and (2) based on the claimant's contentions 
as well as the communications provided to the claimant by VA, it 
is reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 
1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 
337 (3d Cir. 1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been served.").  In 
order for the Court to be persuaded that no prejudice resulted 
from a notice error, "the record must demonstrate that, despite 
the error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

In any event, the Board finds that any deficiency in the notice 
to the claimant or the timing of these notices is harmless error.  
See Overton (finding that the Board erred by relying on various 
post-decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the claimant, the Court 
found that the evidence established that the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claim, and found that the error was 
harmless).  See also Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 
(2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for the 
Court to be persuaded that no prejudice resulted from a notice 
error, "the record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair."  Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).  

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the Veteran to the 
extent necessary.  

The claimant's pertinent medical records, to include VA medical 
treatment records, and identified private medical records have 
been obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, is 
available and not part of the claims file.  The claimant was also 
afforded examinations, to include in January 2010.  38 C.F.R. 
§ 3.159(c)(4).  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to substantiate 
his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc) (observing that "the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."); Reyes 
v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (both observing circumstances as to 
when a remand would not result in any significant benefit to the 
claimant).

I.  Severance

The Veteran asserts that severance of service connection for left 
leg radiculopathy associated with the service-connected lumbar 
low back muscle strain and lumbar spine disc disease at L4-L5, 
status post lumbar laminectomy was improper.  Having considered 
the evidence, the Board finds that severance was proper.  

A February 2005 rating decision reflects that in association with 
service-connected low back muscle strain and lumbar spine disc 
disease at L4-L5, status post lumbar laminectomy, service 
connection was established for radiculopathy of both the left leg 
and left foot.  A 20 percent evaluation was assigned for left leg 
radiculopathy under Diagnostic Code 8520 pertaining to impairment 
of the sciatic nerve, and a separate 20 percent rating was 
assigned for left foot radiculopathy under Diagnostic Code 8521 
pertaining to impairment of the external popliteal nerve (common 
peroneal).  

In an April 2007 rating decision, the AOJ proposed to sever 
service connection for left leg radiculopathy noting that the 
evaluation of the same disability under various diagnoses is to 
be avoided, citing 38 C.F.R. § 4.14.  A September 2007 rating 
decision reflects that service connection for left leg 
radiculopathy was severed from December 1, 2007, and a 10 percent 
rating was assigned for left lower extremity radiculopathy 
"(previously rated as left foot)" under Diagnostic Code 8521.  

The Board notes that once service connection has been granted, it 
can be severed only upon the Secretary's showing that it is 
"clearly and unmistakably erroneous."  38 C.F.R. § 3.105(d); see 
also Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); 
Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Graves v. Brown, 
6 Vet. App. 166 (1994).  In this case, and while the Veteran may 
have complaints of radicular symptoms in both the upper and lower 
portion of the left lower extremity, to include pain, numbness 
and tingling, as reflected in the hearing testimony, Transcript 
at 12 (2010), clinical testing has established impairment in the 
external popliteal nerve, effectively establishing one neurologic 
disability.  

In that regard, the Board notes that the diagnosis entered on VA 
examination in February 2005, and the basis upon which the 
separate ratings for neurologic impairment of the left lower 
extremity were assigned was, as follows:

Status post laminectomy, forminotomy, 
fasciotomy L4-L5, with residual radiculopathy 
left leg.  No primary left or right leg or 
foot condition found.  This is all due to and 
as a consequence of her low back condition.  

To rate the symptoms of pain, numbness, and tingling in the left 
lower extremity associated with service-connected low back muscle 
strain and lumbar spine disc disease at L4-L5, status post lumbar 
laminectomy, as two separate disabilities would amount to 
prohibited pyramiding.  That is to say that the evaluation of the 
same manifestation under different diagnoses, a practice known as 
"pyramiding," is to be avoided.  See 38 C.F.R. § 4.14 (2010).  
The critical inquiry in making such a determination is whether 
any of the symptomatology is duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994).

In Stallworth, the Court recognized that 38 C.F.R. 3.105(d) 
contemplates consideration of evidence that post-dates the award 
of service connection and that VA is not limited to the law and 
the record that existed at the time of the original decision.  
The Court in Stallworth further emphasized that the severance 
decision focuses not on whether the original decision was clearly 
erroneous but on whether the current evidence establishes that 
service connection is clearly erroneous.  Stallworth v. 
Nicholson, 20 Vet. App. 482 (2006).

The Board notes that while the evidence, to include private 
records, dated in March 2006 and August 2008, reflects complaints 
of and/or treatment for hip pain, EMG (electromyogram) in July 
2008 was reported to be normal and it was noted that, in the 
absence of abnormalities on EMG testing, with NCVs (Nerve 
conduction velocity study) only suggestive of, not diagnostic of, 
a proximal demyelinating injury to the proximal left peroneal 
nerve or the L5 nerve root, the exact localization of neurologic 
impairment was impossible to determine.  The Board notes that the 
examiner's inability to establish the exact location does not 
diminish the probative value of the opinion in this case.  See, 
e.g., Jones v. Shinseki, 23 Vet. App. 382 (2010) (an examiner's 
conclusion that a diagnosis or etiology opinion is not possible 
without resort to speculation is a medical conclusion just as 
much as a firm diagnosis or a conclusive opinion). 

In addition, the Board notes that while the August 2009 VA 
examination report notes diminished sensation in the first two 
digits of the left foot as well as a 9-cm extension from the 
metatarsal phalangeal joint of the first digit onto the dorsum 
and the plantar aspect of the left foot on the medial aspect and 
some diminution of pin prick on the posterior aspect of the left 
calf, neurologic examination was otherwise normal in the lower 
extremities, as well as in the hips, buttock, and throughout the 
groin area, with normal motor examination in the lower 
extremities reported.  In addition, the January 2010 VA 
peripheral nerves VA examination was noted to show neuritis of 
the superficial peroneal nerve, with sensory dysfunction 
demonstrated by diminished sensation in the dorsal left foot, 
great and 1st toes.  

Clear and unmistakable errors "are errors that are undebatable, 
so that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed at the time it was 
made."  See Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  
In this case, the granting of service connection for neurologic 
impairment in the left lower extremity associated with the 
service-connected lumbar spine low back muscle strain and lumbar 
spine disc disease at L4-L5, status post lumbar laminectomy and 
assigning two separate evaluations for the same symptomatology 
was prohibited.  Thus, the Board finds that the February 2005 
rating decision granting a separate evaluation for left lower leg 
radiculopathy associated with the service-connected lumbar spine 
low back muscle strain and lumbar spine disc disease at L4-L5, 
status post lumbar laminectomy, was clearly and unmistakably 
erroneous.  Accordingly, service connection for left leg 
radiculopathy was properly severed.  The Board notes that a 20 
percent evaluation has herein been restored (below) for 
neurologic impairment in the left lower extremity contemplating 
neurologic impairment in the left lower extremity.  

The Board finds that severance was proper.  Consequently, this 
benefit sought on appeal is denied.  

II.  Restoration

The Veteran asserts that reduction of the 20 percent to 10 
percent for left lower extremity radiculopathy was not warranted.  
Having considered the evidence, the Board finds that the 
reduction was improper and, thus, restoration of the 20 percent 
evaluation for left lower extremity radiculopathy is warranted.  

There is no question that a disability rating may be reduced; 
however, the circumstances under which rating reductions can 
occur are specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary.  Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 280 (1992).  The Court in Brown v. 
Brown, 5 Vet. App. 413 (1993), has interpreted the provisions of 
38 C.F.R. § 4.13 to require that in any evaluation reduction 
case, it must be ascertained, based upon a review of the entire 
recorded history of the condition, whether the evidence reflects 
an actual change in the disability and whether the examination 
reports reflecting such change are based upon thorough 
examinations.  Moreover, 38 C.F.R. §§ 4.2 and 4.10 (2010) provide 
that in any evaluation-reduction case, not only must it be 
determined that an improvement in a disability has actually 
occurred, but also that improvement in a disability actually 
reflects an improvement in the veteran's ability to function 
under the ordinary conditions of life and work.  The provisions 
of 38 C.F.R. § 3.344(c) also establish that there must be 
improvement before an evaluation is reduced.  The Court has 
restored evaluations when VA has failed to consider whether there 
is improvement.

Initially, the Board notes that the 20 percent evaluation 
assigned for left lower extremity radiculopathy had not been in 
effect for five years or more at the time of the reduction in the 
September 2007 rating decision.  Given this fact, the Board finds 
that 38 C.F.R. § 3.344(a) (2010), is not applicable to the 
instant appeal.  

Service connection was established in a February 2005 rating 
decision and a 20 percent evaluation was assigned.  The AOJ 
proposed a reduction in the disability evaluation, and in a 
September 2007 rating decision, implemented the reduction to 10 
percent.  The rating decisions failed to identify any improvement 
in the Veteran's service-connected radiculopathy of the left 
lower extremity.  Thus, the Board concludes that the reduction of 
the disability evaluation assigned for the Veteran's service-
connected left lower extremity radiculopathy was not warranted.  
The Board notes that the February 2005 VA examination report, the 
basis upon which the initial 20 percent evaluation was assigned, 
reflects straight leg raise test was positive at 30 degrees on 
the left and a positive heel tap on the left was reported, and 
while straight leg test was equivocal at 45 degrees and Wadell 
heel tap was noted to be equivocal on VA examination in April 
2007, such findings do not establish improvement.  

In addition, the definite weakness noted in the left foot with 
heel and toe standing on VA examination in February 2005 is not 
inconsistent with the breakaway weakness of the left great toe 
noted in April 2007.  In addition, while the September 2007 
rating decision notes that the April 2007 examination established 
only a mild incomplete paralysis of foot movements and that a 20 
percent rating required moderate incomplete paralysis of foot 
movements, specific reference, in those terms, refers to a mild 
right heel tap and slight numbness around the lumbar spine 
surgical scar.  The Board notes that while the objective findings 
are adequate to show no more than a moderate degree of 
impairment, the findings do not support a reduction in this case.  

In addition, the February 2005 VA examination report notes 
Achilles reflex was 1/4, and while the April 2007 VA examination 
report notes that patellar and Achilles reflexes were full, a 
March 2006 private treatment record notes that ankle reflexes 
were unable to be obtained.  In this case, the competent evidence 
does not establish improvement in the Veteran's ability to 
function under the ordinary conditions of life and work.  In 
Kitchens v. Brown, 7 Vet. App. 320 (1995), the Court stated "[i]n 
order for the VA to reduce certain service-connected disability 
ratings, the requirements of 38 C.F.R. § 3.344(a) and (b) must be 
satisfied."  This regulation requires that only evidence of 
sustained material improvement under the ordinary conditions of 
life, as shown by full and complete examinations, can justify a 
reduction; these provisions prohibit a reduction on the basis of 
a single examination.  See Brown, 5 Vet. App. at 417-18.

Regardless of whether there was support for the initial 20 
percent rating assigned in this case, the AOJ was nevertheless 
required to base a reduction on a finding of improvement in the 
disability.  The Board notes that neither the April 2007 proposed 
reduction rating decision nor the September 2007 rating decision, 
which implemented the reduction, addressed the issue of 
improvement, and reflect that the reduction was based solely upon 
the April 2007 VA examination.  We also note that the AOJ did not 
reduce the evaluation on the basis of clear and unmistakable 
error (CUE) or difference of opinion.  

The Board is of the view that the evidence, to include the 
findings shown on examination in April 2007, does not demonstrate 
improvement of the Veteran's service-connected left lower 
extremity radiculopathy such as would be contemplated under the 
provisions of 38 C.F.R. § 3.344(c) (2010).  See Brown.  The Board 
simply is unable to conclude, based on the medical evidence, that 
the record sufficiently reflects improvement warranting a 
reduction.  Absent evidence of improvement in this case, the 
Board is required to restore the Veteran's 20 percent evaluation 
for left lower extremity radiculopathy.  The RO remains at 
liberty to consider CUE and difference of opinion.  


ORDER

Severance of service connection for left leg radiculopathy was 
proper.  

Restoration of the 20 percent evaluation for radiculopathy of the 
left lower extremity is granted, subject to regulations that 
control the payment of monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


